Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by KILROY (US 2018/0168759 A1).

Claim 1: KILROY discloses A user interface device for manipulating a surgical instrument in a surgical robotic system (“KILROY”, Fig. 5, [0112], a user interface device 300 for hyperdexterous surgical system, [0074]), comprising: 
a wearable base to be worn on a user's hand (“KILROY”, Fig. 5, [0112], a grounding device 310 is coupled to the hand of the operator); 
(“KILROY”, Fig. 5, [0113], a linkage has a first link 320 (first end) coupled to a grounding device 310 (wearable base), and a second link 330 (second end) coupled to first link 320); and 
a device body mounted on a pivoted support that is coupled to the second end of the linkage, the pivoted support having three orthogonal axes intersecting at a center of rotation located inside the device body (“KILROY”, Fig. 5, [0113]-[0115], section 340 coupled to the second link 330, the UI 300 is rotated freely within section 340, and due to the ability of the links (320,330) to also move relative to one another, the operator is able to move the user interface device (300) in all six degrees of freedom).Claim 2: KILROY discloses the user interface device of claim 1, wherein the second end of the linkage extends from the first end such that the center of rotation is positioned at fingertips of the user's hand (“KILROY”, Fig. 5, [0114], [0117], section 340 coupled to the second link 330, the UI 300 is rotated freely within section 340).Claim 3: KILROY discloses the user interface device of claim 2, wherein the linkage includes one or more support members coupled to each other via joints to provide one or more degrees of freedom of translation between the first end and the second end of the linkage (“KILROY”, Fig. 5, [0114], [0117], section 340 coupled to the second link 330, the UI 300 is rotated freely within section 340, and due to the ability of the links (320,330) to also move relative to one another, the operator is able to move the user interface device (300) in all six degrees of freedom).Claim 4: KILROY discloses the user interface device of claim 1, wherein the device body and the linkage maintain poses when the user interface device is not touched by fingertips of the user's hand (“KILROY”, the feature of the claim would be easily modified or added by a person skilled in the art without the exercise of inventive skill, see also [0021], [0111]).Claim 5: KILROY discloses the user interface device of claim 1, wherein the pivoted support comprises a roll suspension having a roll axis, a pitch suspension having a pitch axis, and a yaw suspension having a yaw axis, and wherein the device body is coupled to the roll suspension and the yaw suspension is coupled to the second end of the linkage (“KILROY”, Fig. 5, [0114], [0117], section 340 coupled to the second link 330, the UI 300 is rotated freely within section 340, and due to the ability of the links (320,330) to also move relative to one another, the operator is able to move the user interface device (300) in all six degrees of freedom).Claim 6: KILROY discloses the user interface device of claim 5, wherein the device body is coupled to the roll suspension via a first joint, and wherein the pitch suspension is coupled to the yaw suspension via a second joint (“KILROY”, Fig. 5, [0114], [0117], section 340 coupled to the second link 330, the UI 300 is rotated freely within section 340, and due to the ability of the links (320,330) to also move relative to one another, the operator is able to move the user interface device (300) in all six degrees of freedom).Claim 7: KILROY discloses the user interface device of claim 6, wherein a first resistance to rotation of the first joint is less than a second resistance to rotation of the second joint (“KILROY”, Fig. 5, [0114], [0117], section 340 coupled to the second link 330, the UI 300 is rotated freely within section 340, and due to the ability of the links (320,330) to also move relative to one another, the operator is able to move the user interface device (300) in all six degrees of freedom).Claim 8: KILROY discloses the user interface device of claim 1, wherein the wearable base includes one or more of a wrist piece or a hand piece to be worn around the user's hand (“KILROY”, Fig. 5, [0112], a grounding device 310 is coupled to the hand of the operator).Claim 9: KILROY discloses the user interface device of claim 1, wherein the linkage is coupled to the wearable base at the first end by a detachable coupling (“KILROY”, Fig. 5, [0113], [0114], a linkage has a first link 320 (first end) coupled to a grounding device 310 (wearable base)).Claim 10: KILROY discloses the user interface device of claim 1 further comprising a plurality of grip components pivotally coupled to the device body, wherein the grip components are configured to generate a grip signal for manipulating a grip motion of (“KILROY”, Fig. 5, [0088]).Claim 11: KILROY discloses A user console for manipulating a surgical instrument in a surgical robotic system, comprising: 
a user interface device (“KILROY”, Fig. 5, [0112], user interface device 300) including a wearable base including one or more of a wrist piece or a hand piece to be worn around a hand of a user (“KILROY”, Fig. 5, [0112], a grounding device 310 is coupled to the hand of the operator), 
a linkage having a first end mounted on the wearable base, and a second end, a pivoted support coupled to the second end (“KILROY”, Fig. 5, [0113], a linkage has a first link 320 (first end) coupled to a grounding device 310 (wearable base), and a second link 330 (second end) coupled to first link 320), and 
having a roll axis, a pitch axis, and a yaw axis intersecting at a center of rotation, and a device body mounted on the pivoted support such that the center of rotation is located inside the device body (“KILROY”, Fig. 5, [0114], [0117], section 340 coupled to the second link 330, the UI 300 is rotated freely within section 340, and due to the ability of the links (320,330) to also move relative to one another, the operator is able to move the user interface device (300) in all six degrees of freedom); and
a tracking system configured to track movements of the user interface device and to generate signals to control motions of the surgical instrument (“KILROY”, Fig. 5, [0115], e.g., optical tracking sensor).
Claim 12: claim 12 is directed to the user console of claim 11 for implementing the method steps of claim 2. Therefore, claim 12 is rejected under similar rationale.
Claim 13: claim 13 is directed to the user console of claim 12 for implementing the method steps of claim 3. Therefore, claim 13 is rejected under similar rationale.
Claim 14: claim 14 is directed to the user console of claim 11 for implementing the method steps of claim 4. Therefore, claim 14 is rejected under similar rationale.

Claim 15: claim 15 is directed to the user console of claim 11 for implementing the method steps of claim 5. Therefore, claim 15 is rejected under similar rationale.

Claim 16: claim 16 is directed to the user console of claim 15 for implementing the method steps of claim 6. Therefore, claim 16 is rejected under similar rationale.
Claim 17: claim 17 is directed to the user console of claim 16 for implementing the method steps of claim 7. Therefore, claim 17 is rejected under similar rationale.
Claim 18: KILROY discloses A surgical robotic system, comprising: 
a surgical instrument mounted on a surgical robotic arm (“KILROY”, [0091], [0092], [0136]); 
(“KILROY”, Fig. 5, [0112], user interface 300 including a grounding device 310 is coupled to the hand of the operator), 
a linkage having a first end mounted on the wearable base, and a second end, and a device body mounted on a pivoted support that is coupled to the second end of the linkage, the pivoted support having three orthogonal axes intersecting at a center of rotation located inside the device body  (“KILROY”, Fig. 5, [0114], [0117], section 340 coupled to the second link 330, the UI 300 is rotated freely within section 340, and due to the ability of the links (320,330) to also move relative to one another, the operator is able to move the user interface device (300) in all six degrees of freedom); and 
one or more processors communicatively coupled to the user interface device and the surgical instrument and configured to control motions of the surgical instrument based on tracked movements of the user interface device (“KILROY”, Fig. 5, [0115], e.g., optical tracking sensor).
Claim 19: claim 19 is directed to the surgical robotic system of claim 18 for implementing the method steps of claim 2. Therefore, claim 19 is rejected under similar rationale.
Claim 20: claim 20 is directed to the surgical robotic system of claim 18 for implementing the method steps of claim 4. Therefore, claim 20 is rejected under similar rationale.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2017/0189128 (Auld) — discloses methods, systems, and device for moving a surgical instruction coupled to a robotic surgical system.
US 2011/0118748 (Itkowitz) — discloses surgeon interface coupled to hand tracking system for controlling surgical instrument.

Examiner has cited particular columns and line and/or paragraph numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.

The examiner requests, in response to this Office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application.

When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111(c).


Point of Contact                                
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG H NGUYEN whose telephone number is (571)270-1300. The examiner can normally be reached M-F 9:30-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Welch can be reached on 571-272-7212. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/PHUONG H NGUYEN/          Primary Examiner, Art Unit 2143